Exhibit 10.22A

AMENDMENT ONE

UNITED SECURITY BANCSHARES, INC.

NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

WITNESSETH:

WHEREAS, United Security Bancshares, Inc. (the “Holding Company”) hereto
established a nonqualified deferred compensation plan known as the United
Security Bancshares, Inc. Non-Employee Directors’ Deferred Compensation Plan
(the “Plan”);

WHEREAS, the American Jobs Creation Act of 2004 created new Internal Revenue
Code Section 409A (“Code Section 409A”), which imposes documentary and
operational requirements on non-qualified deferred compensation arrangements;

WHEREAS, amounts deferred under the Plan meet the definition of “nonqualified
deferred compensation” as set forth in Code Section 409A; and

WHEREAS, the Holding Company desires to amend the Plan as set forth herein to
ensure that the Plan document and amounts paid thereunder satisfy the
requirements of Code Section 409A and any and all Treasury regulations and
guidance promulgated thereunder.

NOW, THEREFORE, the Holding Company, in accordance with the provisions of the
Plan pertaining to amendments thereof, hereby amends the Plan, effective as of
January 1, 2009, as follows:

1. Section 2.6 of the Plan is hereby amended and restated in its entirety to
read as follows:

“Section 2.6 ‘Deferral Termination Date’ shall mean the date a Participant’s
termination of his or her directorship constitutes a ‘separation from service’
within the meaning of Treas. Reg. Section 1.409A-1(h) or any successor provision
or guidance issued thereunder.”

2. Section 4.2(b) of the Plan is hereby amended and restated in its entirety to
read as follows:

“(b) Subsequent to the initial election by a Participant described in
Section 4.1, the Committee, in its sole discretion, may authorize a Participant
to extend the form of payment beyond that originally elected by the Participant
pursuant to Section 4.1. Such subsequent election to extend the form of payment
(i) may not take effect until at least twelve (12) months after the date on
which the subsequent election is made, (ii) must further defer the payment not
less than five (5) years from the date such payment would otherwise have been
made, (iii) may not be made less than twelve (12) months prior to the date of
the first scheduled payment, and (iv) may not otherwise accelerate the payment,
except as provided in Internal Revenue Code Section 409A and any and all
Treasury regulations and guidance promulgated thereunder) (“Section 409A”). For
purposes of a subsequent election to extend the form of payment, any installment
payments shall be treated as a single payment beginning on the date of the first
installment.”

 

Page 1 of 3



--------------------------------------------------------------------------------

3. Section 5.2(a) of the Plan is hereby amended by replacing the reference to
“Section 4.1” therein with “Article IV.”

4. Section 6.5(a) of the Plan is hereby amended by replacing the reference to
“Section 4.1” therein with “Article IV.”

5. Article VIII of the Plan is hereby amended and restated in its entirety to
read as follows:

“The Board of Directors may terminate the Plan at any time. The termination of
the Plan shall not cause any amounts allocated to a Participant’s Deferred
Compensation Account or Stock Equivalents Account, as applicable, to be
distributed to a Participant, rather, after such termination, distributions
shall be made in the manner and at the time prescribed in Section 5.2 or
Section 6.5, as applicable; provided, however, notwithstanding the foregoing or
as otherwise provided herein, if the Board of Directors terminates the Plan in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix) and any guidance issued
thereunder, the Holding Company shall distribute in lump sums the amounts
allocated to Participants’ Deferred Compensation Accounts and Stock Equivalents
Accounts, determined as of the date of the termination of the Plan.”

6. Article IX of the Plan is hereby amended by inserting the following as the
last sentence therein:

“Notwithstanding the foregoing, the Board of Directors may amend the Plan at any
time to comply with legislative changes or tax laws, including without
limitation Section 409A.”

7. Article X of the Plan is hereby amended by inserting the following as the
last Section therein:

“Section 10.6 Internal Revenue Code Section 409A Compliance. The Plan is
intended to comply with Section 409A. Payments made hereunder that are subject
to Section 409A may not be accelerated or delayed, except as specifically
allowed under Section 409A. Notwithstanding any provision in the Plan to the
contrary, in the event a Participant is a ‘specified employee’ (as defined in
Section 409A), payments otherwise payable to the Participant within the first
six (6) months following a ‘separation from service’ (as defined in
Section 409A) shall not commence until the earlier of (a) the lapse of six
(6) months after the ‘separation from service,’ or (b) the date of the
Participant’s death. Furthermore, the first six (6) months of any such payments
of deferred compensation that are required to be paid in installments shall be
paid at the beginning of the seventh month following the Participant’s
separation from service. All remaining installment payments shall be paid as
would ordinarily have been paid under the provisions of the Plan.”

8. All other terms, conditions, and provisions not herein modified shall remain
in full force and effect.

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, United Security Bancshares, Inc. has caused this Amendment
One to the United Security Bancshares, Inc. Non-Employee Directors’ Deferred
Compensation Plan to be executed its duly authorized officer as of the 18th day
of December, 2008.

UNITED SECURITY BANCSHARES, INC. By:  

/s/ Larry M. Sellers

Name:  

Larry M. Sellers

Its:  

Vice President

 

Page 3 of 3